t c memo united_states tax_court robert forlizzo and judith ingram petitioners v commissioner of internal revenue respondent robert forlizzo petitioner v commissioner of internal revenue respondent docket nos filed date robert forlizzo and judith ingram pro sese in docket no robert forlizzo pro_se in docket no christopher a pavilonis for respondent memorandum opinion gerber judge after concessions the issue for decision is whether mr forlizzo petitioner is entitled to loss deductions for relating to his interests in certain partnerships background petitioner is an attorney licensed in the state of florida who received a master of laws in taxation from new york university and primarily practiced real_estate transactions law petitioner paradise development group pdg and other real_estate professionals formed multiple partnerships which were operated as special purpose entities spe to acquire and develop real_property in florida georgia iowa pennsylvania and south carolina pdg historically sold the projects upon completion pdg created an spe for each real_estate venture in which it participated and controlled the general_partner of each spe petitioner was a minority partner in several of the spes managed by pdg including the limited_partnerships pincitethese cases were reassigned from chief_judge foley to senior judge gerber by an order dated date there was no trial or testimony and the parties submitted these cases fully stipulated pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code relating to the years in issue and all rule references are to the tax_court rules_of_practice and procedure issue mtw-houston l p paradise shoppes of perry l p win-88 ltd win-wexford ltd paradise shoppes of hammond crossing ltd ofp- summerville ltd win-98 ltd win-adams ridge ltd shoppes at glen lakes ltd gkk-mills civic l p ofp-hutson ltd and win iv ltd collectively partnerships petitioner also made nominal financial contributions to the partnerships received on average a profits interest in each of the partnerships handled legal matters and acted as the registered agent for the partnerships as the registered agent petitioner filed annual reports for some of the partnerships before during and after each of the partnerships had a principal_place_of_business in florida the partnerships obtained loans construction loans from different banks to finance the construction of the partnerships’ real_estate projects petitioner along with the other partners personally guaranteed the construction loans he was also at risk with regard to the partnerships’ construction loans and the construction loans were recourse_liabilities with respect to him before during and after the partnerships amended some of the agreements relating to these construction loans beginning in or about date pdg’s management contributed available cash resources to the partnerships so that the partnerships could remain viable going concerns management also began selling assets from several of the partnerships to fund the partnerships’ cashflow requirements during the commercial and residential real_estate markets declined and as a result pdg closed several offices laid off employees and considered restructuring the partnerships’ debts including the construction loans in date pdg initiated a meeting with its creditors and pdg’s founder and president gave a presentation on the state of the company and the partnerships pdg’s management believed that the cashflow was inadequate for pdg to remain a going concern or service the debt and the liquidity of the principals including pdg had been depleted management however was concerned that the value of the projects of each of the partnerships would be destroyed if the projects were halted the presentation provided four available courses of action cease operations shutdown liquidate existing projects and raw land in a chapter bankruptcy through a trustee d eed in lieu of foreclosure on raw land and non-profitable projects and complete only profitable projects c omplet e existing construction_project and control liquidation of raw land and completed projects in chapter bankruptcy by the existing management team and enter a consensual work out with banks fund completion of construction_project and control liquidation of raw land and completed projects in a n out of court restructuring pdg’s goals for restructuring were to complete the restructuring outside of bankruptcy to maximize value for stakeholders and complete over existing projects as of date of the partnerships had a positive net stabilized value2 and a positive net current value and of the partnerships had a negative current lender exposure petitioner’s schedules k-1 partner’s share of income deductions credits etc also show that during nine of the partnerships incurred losses and three generated income petitioner did not provide evidence ie appraisals or valuations establishing that any partnership or subject real_estate was valueless at the end of after the creditors’ meeting and as of date the underlying real_estate owned by the partnerships retained value and the lenders and mortgage holders had not foreclosed on any of the properties owned by the partnerships although pdg retained the services of a bankruptcy firm to assist with the restructuring neither pdg nor the partnerships had filed for bankruptcy pdg and the partners of each of the spes continued negotiating the restructuring of the debt obligations into on date petitioner filed his individual federal_income_tax return on which he did not report any losses relating to his interests in the 2stabilized value is the value of a property after it reaches stabilized occupancy 3we understand the term lender exposure to be the lender’s risk of loss exposure in the event of default partnerships petitioner determined that his interests in the partnerships were worthless on date but did not inform his tax_return_preparer of that determination on date petitioner filed an amended federal_income_tax return on which he claimed loss deductions relating to his interests in the partnerships on date respondent issued petitioner a notice_of_deficiency relating to and and issued petitioner and ms ingram petitioners a notice_of_deficiency relating to and on date petitioners while residing in florida timely filed petitions relating to the notices of deficiency and on date the court filed petitioner’s first amended petition which alleged that the notices of deficiency did not reflect the loss deductions relating to his interests in the partnerships on date the court filed petitioner’s second amended petition contending that if petitioner’s claimed worthless partnership_interest loss deductions are denied he would 4petitioner did not file a joint federal_income_tax return with ms ingram until and not be bound these cases were consolidated by an order dated date petitioner did not abandon his interests in the partnerships during and and he subjectively concluded that his interests in the partnerships were worthless as of date because petitioners resided in florida at the time the petition was filed an appeal of these cases would normally be to the u s court_of_appeals for the eleventh circuit the only remaining issue for decision is whether a closed and completed transaction resulting in a loss occurred as of date discussion pursuant to sec_165 a taxpayer may claim an ordinary_loss deduction relating to his investment in a partnership if the investment becomes worthless and sale_or_exchange treatment does not apply see 935_f2d_703 5th cir noting the court did not address the issue of worthlessness rev’g 93_tc_553 see also tucker v commissioner 5petitioner reported recaptured income on petitioners’ and joint federal_income_tax returns relating to his worthless partnership_interest loss deductions for mtw-houston l p ofp-hutson ltd and win-88 ltd 6a loss from worthlessness of a partnership_interest will be ordinary if there is neither an actual nor a deemed_distribution to the partner pursuant to sec_731 sec_741 or sec_752 see 97_tc_200 f 3d 11th cir aff’g tcmemo_2015_185 a loss relating to a worthless interest in a partnership must be evidenced by closed and completed transactions fixed by identifiable events actually sustained during the taxable_year in order to qualify as a deductible loss sec_1_165-1 income_tax regs determining the year for which a taxpayer can claim a loss deduction evidenced by a closed and completed transaction is a question of fact 326_us_287 a decline in the assets’ value or mere shrinkage is not sufficient to establish a closed or completed transaction necessary to justify a loss deduction pursuant to sec_165 see 77_tc_992 sec_1_165-1 income_tax regs formal bankruptcy liquidation insolvency or market events and conditions can sufficiently establish a closed and completed transaction necessary to justify a loss deduction relating to a worthless interest in a partnership see tucker v commissioner f 3d pincite holding that attempts to obtain additional capital or minimize losses established that property subject_to recourse_debt retained enough value to avoid being ‘worthless’ echols v commissioner f 2d pincite petitioner bears the burden_of_proof of establishing that each of his interests in the partnerships became worthless as the result of a closed and completed transaction during see rule a 503_us_79 respondent contends that petitioner’s recourse_liabilities relating to the construction loans precluded him from claiming a worthlessness loss deduction relating to his interests in the partnerships until a foreclosure sale and that his interests in the partnerships had value at the end of petitioner argues on brief that respondent has focused on the assets of the partnerships and he contends that his partnership interests had become worthless even though the partnerships held assets that retained value he further contends that his interests in the partnerships were worthless in regardless of the recourse_liabilities to which the partnerships’ assets are subject because they relate to the underlying properties held by the partnerships each of petitioner’s interests in the partnerships must be tested for worthlessness as of date see echols v commissioner f 2d pincite see also tucker v commissioner f 3d pincite the partnerships were spes with a sole purpose of holding and developing real properties which were encumbered by the construction loans as of date the partnerships 7the stipulations do not establish that petitioner maintained the required records or cooperated with respondent’s requests sec_7491 accordingly the burden_of_proof does not shift to respondent and remains with petitioner see sec_7491 generally had positive current and stabilized values and the properties they held retained value although the partnerships generally incurred losses petitioner did not submit any evidence relating to the values of the partnerships or the underlying properties which would indicate that his interest in each of the partnerships was worthless as of date to the contrary there was value remaining in the partnerships relating to the underlying properties which pdg and the partners including petitioner recognized would be lost if certain projects were not completed and properties were immediately foreclosed upon in addition the partnerships renegotiated the financing of the construction loans through to add value for the partners by minimizing losses in short petitioner failed to meet his burden_of_proof and did not show that his interest in any of the partnerships was worthless as of date see rule a tucker v commissioner f 3d pincite echols v commissioner f 2d pincite we accordingly hold that for petitioner was not entitled to deduct losses relating to his interest in any of the partnerships to reflect the foregoing decisions will be entered under rule
